Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 1 of 7 PageID #: 768




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 LARRY AND LESLIE KAY MCLESKEY,                    )
                                                   )
                      Plaintiffs,                  )
                                                   )
               v.                                  )   Case No. 1:18-cv-02797-JPH-TAB
                                                   )
 MORRIS INVEST and CLAYTON MORRIS,                 )
                                                   )
                      Defendants.                  )


      MORRIS DEFENDANTS’ PRELIMINARY WITNESS AND EXHIBIT LISTS

        Defendants Morris Invest and Clayton Morris (the “Morris Defendants”), by

 counsel, and for their Preliminary Witness and Exhibits Lists, state as follows:



                                    Preliminary Witness List
Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 2 of 7 PageID #: 769




         NAME                 ADDRESS / TELEPHONE          SUBJECT(S)
    1.   Clayton Morris       c/o Hoover Hull Turner LLP   Mr. Morris’s dealings, if
                                                           any, with Plaintiffs prior
                                                           to and following their
                                                           purchase of property from
                                                           Oceanpointe (or related
                                                           entities), and any related
                                                           dealings or interactions
                                                           with Oceanpointe (or
                                                           related entities).
    2.   Nicole Meckley       c/o Hoover Hull Turner LLP   Dealings, if any, with
                                                           Plaintiffs prior to and
                                                           following their purchase
                                                           of property from
                                                           Oceanpointe (or related
                                                           entities), and any related
                                                           dealings or interactions
                                                           with Oceanpointe
                                                           regarding Plaintiffs’
                                                           property.
    3.   Linzi Del Conte      c/o Hoover Hull Turner LLP   Dealings, if any, with
                                                           Plaintiffs prior to and
                                                           following their purchase
                                                           of property from
                                                           Oceanpointe (or related
                                                           entities), and any related
                                                           dealings or interactions
                                                           with Oceanpointe
                                                           regarding Plaintiffs’
                                                           property.
    4.   Representatives      c/o Hoover Hull Turner LLP   Alleged interactions and
         of Morris Invest                                  dealings with Plaintiffs.
         identified in
         Plaintiffs’ Second
         Amended
         Complaint




                                           2
Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 3 of 7 PageID #: 770




    5.   Representatives     Unknown                  Interactions with Plaintiffs
         of Oceanpointe,                              relating to Plaintiffs’
         Indy Jax and/or                              purchase of property,
         Oceanpointe                                  including status of
         Property                                     rehabilitation work,
         Management,                                  tenant status, services
         including, but not                           and/or rent, other
         limited to, Natalie                          contracted-for services,
         Bastin, Erika                                performance of rehab,
         Thomas, and/or                               tenant-management, and
         Shelby Glenn,                                other contracted-for
         and any                                      services, and payments
         contractor(s)                                for or relating to the same;
         employed with                                interactions with the
         respect to                                   Morris Defendants
         Plaintiffs’                                  regarding Plaintiffs’
         property.                                    property.
    6.   Herbert “Bert”      (last known)             Interactions with Plaintiffs
         Whalen              10812 Portside Ct.       relating to Plaintiffs’
                             Indianapolis, IN 46236   purchase of property,
                                                      including status of
                                                      rehabilitation work,
                                                      tenant status, services
                                                      and/or rent, other
                                                      contracted-for services,
                                                      performance of rehab,
                                                      tenant-management, and
                                                      other contracted-for
                                                      services, and payments
                                                      for or relating to the same;
                                                      interactions with the
                                                      Morris Defendants
                                                      regarding Plaintiffs’
                                                      property.




                                          3
Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 4 of 7 PageID #: 771




    7.   Larry and Leslie   c/o Riley Williams Piatt LLC   Purchase of property from
         Kay McLeskey                                      Oceanpointe (or related
                                                           entity as identified on
                                                           closing documents);
                                                           interactions with the
                                                           Morris Defendants;
                                                           interactions with
                                                           Oceanpointe and its
                                                           representatives; alleged
                                                           damages.
    8.   Representative(s) Paramount Title Agency, LLC     Plaintiffs’ purchase of
         of Paramount      1848 Alabama Street             property from
         Title Agency, LLC Indianapolis, IN 46202          Oceanpointe (or related
         and/or any title                                  entity as identified on the
         company who                                       closing documents).
         performed
         closing(s) on
         Plaintiffs’
         property
    9. Any and all
         witnesses named
         by Plaintiffs
    10. Any and all
         witnesses
         identified during
         the course of
         these proceedings
    11. AAny and all
        npersons named in
         any expert report
         or disclosure
    12. AAny and all
        npersons needed to
        yauthenticate any
         documents
    13. Any and all
         persons needed to
         prove damages



                                          4
Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 5 of 7 PageID #: 772




     14. Any and all
          persons identified
          in any discovery
          or documents
          produced in this
          matter
     15. Any person,
          whether
          designated or not,
          for the purpose of
          providing
          rebuttal evidence
     16. AAll persons
          deposed prior to
          trial
     17. Any person,
          whether
          designated or not,
          for the purpose of
          providing
          impeachment
          evidence



       As discovery is on-going, the Morris Defendants reserve the right to amend,

 modify, and/or add to this Witness List.

                                Preliminary Exhibit List

       1.     Any and all communications between Plaintiffs and the Morris Defendants;

       2.     Purchase Agreement(s) for property purchased by Plaintiffs;

       3.     Closing documents for the property purchased by Plaintiffs;

       4.     Title insurance, deeds, and other title-related documents for the property

 purchased by Plaintiffs;

                                            5
Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 6 of 7 PageID #: 773




          5.    Communications from representatives of Morris Invest regarding Plaintiffs’

 purchase, rehabilitation, and property management of the property at issue;

          6.    Communications from representatives of Oceanpointe regarding Plaintiffs’

 purchase, rehabilitation, and property management of the property at issue;

          7.    Scope of work and any documents relating to the rehabilitation work

 performed or to-be-performed on the property purchased by Plaintiffs;

          8.    Communications between Plaintiffs and Oceanpointe representatives;

          9.    Documentation identifying the contracts and agreements between Plaintiffs

 and Oceanpointe entities;

          10.   Records and documents relating to the property purchased by Plaintiffs;

          11.   Any and all pleadings in this action;

          12.   Any and all discovery responses in this action;

          13.   Any and all documents necessary to prove damages;

          14.   Any and all depositions, including exhibits, taken in this action;

          15.   Any and all documents identified in Plaintiffs’ initial disclosures;

          16.   Any and all documents produced in response to discovery;

          17.   Any and all documents listed on Plaintiffs’ preliminary and final exhibit

 lists;

          18.   All documents and things which may be used for demonstrative purposes;




                                               6
Case 1:18-cv-02797-JPH-TAB Document 87 Filed 08/18/20 Page 7 of 7 PageID #: 774




       19.    All documents and things which may be used for the purposes of

 impeachment or rebuttal of witnesses; and

       20.    Any other documents or exhibits which may be discovered pursuant to

 continuing discovery.

       As discovery is on-going, the Morris Defendants reserve the right to amend,

 modify, and/or add to this Exhibit List.



                                                 Respectfully submitted,

                                                 /s/ Molly E. Harkins
                                                 David J. Hensel, (15455-49)
                                                 Amanda L.B. Mulroony (30051-49)
                                                 Molly E. Harkins (#35247-49)
                                                 HOOVER HULL TURNER LLP
                                                 111 Monument Circle, Suite 4400
                                                 P.O. Box 44989
                                                 Indianapolis, Indiana 46244-0989
                                                 Telephone: (317) 822-4400
                                                 Fax: (317) 822-0234
                                                 dhensel@hooverhullturner.com
                                                 amulroony@hooverhullturner.com
                                                 mharkins@hooverhullturner.com

                                                 Counsel for Morris Defendants




                                             7
